Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an engine system or method having the recited elements, including:
a valve actuating mechanism that operates in conjunction with the crank shaft and actuates an intake valve to open and close an intake opening and an exhaust valve to open and close an exhaust opening;
wherein the internal combustion engine is a two-stroke engine in which an air-fuel mixture is burned once every time the piston reciprocates once by starting from a top dead center and returning to the top dead center, 
the valve actuating mechanism actuates the intake valve and the exhaust valve in such a manner as to provide a valve overlap period in which both the exhaust valve and the intake valve are open, 
the fuel feeder feeds the fuel into the cylinder after the valve overlap period and a closing of the exhaust valve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747